Citation Nr: 0909042	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-28 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a heart disorder, 
to include as secondary to a service-connected disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and P.G.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to June 
1973.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Indianapolis, Indiana (RO).

The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) is addressed in the Remand 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center in Washington, D.C.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
veteran requested a withdrawal of the issue of entitlement to 
service connection for a heart disorder, to include as 
secondary to a service-connected disorder.


CONCLUSION OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran, for the issue of entitlement to service 
connection for a heart disorder, to include as secondary to a 
service-connected disorder, are met.  38 U.S.C.A. § 7105(b) 
(2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

By a rating decision dated in August 2006, service connection 
was denied for entitlement to service connection for a heart 
disorder, to include as secondary to a service-connected 
disorder.  The veteran perfected an appeal as to this issue 
in August 2007.  However, at his November 2007 hearing before 
the Board, the veteran stated that he wished to withdraw this 
claim.

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the claimant or by his or her authorized 
representative.  38 C.F.R. § 20.204(a).  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must 
be in writing.  38 C.F.R. § 20.204(b) (1).

At his November 2007 hearing before the Board, the veteran 
requested that the issue of entitlement to service connection 
for a heart disorder, to include as secondary to a service-
connected disorder be withdrawn.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to this issue, and as the Board 
consequently does not have jurisdiction to review the appeal 
with respect to that issue, it is dismissed.


ORDER

The issue of entitlement to service connection for a heart 
disorder, to include as secondary to a service-connected 
disorder, is dismissed.


REMAND

The veteran claims entitlement to service connection for 
PTSD.  His reported stressors include witnessing bombing of 
his base and the resulting graphic casualties while stationed 
at Cam Ranh Bay, Vietnam, in either August 1971 or September 
1971, and observing two Vietnamese men fighting and one being 
crushed to death by the other with a tank, in January 1972.  
While the latter stressor is unverifiable because it pertains 
to events concerning Vietnamese civilians and would not 
likely be documented, the record contains evidence from the 
veteran's service branch's Office of History which 
specifically notes the base was attacked in August 1971, with 
American military casualties.  Accordingly, the stressor 
concerning the attacks on Cam Ranh Bay in August 1971 is 
verified.  However, the record is inconsistent with respect 
to whether the veteran has a diagnosis of PTSD that is based 
on that stressor.  

Review of the claims file shows that the veteran began 
experiencing primarily depressive symptoms in 1992; an 
October 1995 VA examination found, while providing no formal 
psychiatric diagnosis, that the veteran had a moderate degree 
of psychiatric impairment.  Later, following a work-related 
accident in September 1997, the veteran consistently reported 
a depressed mood consequent to his realization of all of the 
physical activities that he could no longer do as a result of 
his accident, and to physical pain and other manifestations 
of the accident.  Thus, it would appear that the veteran had 
only depression, not PTSD.  However, the record also reflects 
that the veteran was noted to have mild PTSD symptoms during 
a December 1998 VA outpatient treatment visit, and he 
reported to a private medical professional in September 1997 
that his "normal" medications included Paxil, an anti-
anxiety prescription drug.  Finally, he was noted to randomly 
have yelled "NAM" while privately hospitalized for a 
systemic infection in 2004.

Additionally, a VA examiner found in June 2006 that the 
veteran had adjustment disorder with depressed mood, 
secondary to the recent death of his closest sibling, which 
was manifested by periods of moodiness and sadness.  The 
examiner noted that the veteran's psychiatric condition "may 
also involve some existential issues which were aroused when 
the patient saw others die in Vietnam," and noted that the 
veteran experienced a bombing attack in which he witnessed 
others being killed, but failed to diagnose the veteran with 
PTSD.  Moreover, this examination recorded that the veteran 
did not experience any sleep disturbance or hallucinations, 
when the record clearly shows statements from the veteran and 
others that he experiences both nightmares and flashbacks of 
his Vietnam experiences.  In failing to recognize some of the 
veteran's symptoms, the examination report is inadequate for 
rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120 
(2007).

Conversely, a psychology student with a bachelor's degree, 
working for a private mental health facility, found that the 
veteran had PSTD based on the standard diagnostic criteria.  
See American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition 
(1994).  However, this diagnostic report makes no reference 
to the veteran's previously documented depression which was 
noted to be wholly unrelated to his Vietnam experiences.  
Moreover, the diagnosis itself is insufficient because the 
psychology student lacks the requisite training to provide a 
diagnosis that is sufficient for VA compensation purposes.  
See 38 C.F.R. § 3.159(c) (4) (2008).  

Ultimately, it appears that the veteran has depression, and 
may have PTSD.  In order to resolve this question of medical 
fact, to determine if the veteran has either of these 
conditions, and if so, whether either is related to service, 
a new examination is required.  See Littke v. Derwinski, 1 
Vet. App. 90, 93 (1990) (remand may be required if record 
before the Board contains insufficient medical information 
for evaluation purposes).

Accordingly, the issue of entitlement to service connection 
for PTSD is remanded for the following actions:

1.  The veteran must be afforded the 
appropriate VA examination to determine 
the nature and etiology of all 
psychiatric disorders found.  The report 
of examination must include a detailed 
account of all manifestations of the 
psychiatric disorders found to be 
present.  All necessary tests must be 
conducted and the examiner must review 
the results of any testing prior to 
completion of the report.  The RO must 
specifically include in its request that 
the examiner review both the claims file 
and a copy of this Remand; same must be 
made available to the examiner in 
conjunction with the examination.  The 
RO must specify for the examiner the 
stressor or stressors that VA has 
determined are established by the 
record, and the examiner must be 
instructed that only those events may be 
considered for the purpose of 
determining whether the veteran was 
exposed to a stressor in service.  The 
examiner must integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true 
picture of the nature of the veteran's 
psychiatric status.  Following a review 
of the service and postservice medical 
records, the examiner must provide the 
following opinions:

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more 
of the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.

If a diagnosis or diagnoses other than 
PTSD is deemed appropriate, the examiner 
must state whether the other diagnosed 
disorder(s) are related to the veteran's 
military service.  

If any opinion cannot be given without 
resorting to speculation, the examiner 
should so state.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
any examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  After the above actions are 
accomplished, if entitlement to the 
issue on appeal remains denied, a 
supplemental statement of the case must 
be issued, and the veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


